The offense is transporting liquor; punishment fixed at confinement in the penitentiary for one year.
No bills of exceptions are found in the record. The evidence, while conflicting, is sufficient to show that the appellant carried whisky a distance of several blocks on the public street and delivered it to the witness Young. There are circumstances suggesting that the appellant made a sale of this whisky to Young and that he had been convicted for the offense of selling the identical whisky. There is no plea, however, of a previous conviction, and no request to submit that issue to the jury is found in the record. Therefore, in support of the judgment, we assume the present case to be an independent offense.
The attorney originally selected was unavoidably absent but the appellant appears to have been represented by other competent counsel.
We have observed nothing in the record warranting a reversal. The judgment is therefore affirmed.
Affirmed.